Citation Nr: 0310566	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 RO decision which 
denied service connection for a heart disorder (claimed as a 
myocardial infarction) and denied an increase in a 10 percent 
rating for service-connected hypertension.  In a June 2000 
decision, the Board denied service connection for a heart 
disorder, and granted an increased 20 percent rating for 
hypertension.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the portion of the Board 
decision which denied service connection for a heart disorder 
be vacated and such issue remanded, and that the appeal as to 
an increased rating for hypertension be dismissed.  By a 
December 2000 order, the Court granted the joint motion.  In 
August 2001, the Board remanded this appeal to the RO for 
further development.  


REMAND

This case was previously remanded by the Board in August 
2001, partly for a VA examination.  The examiner was to 
review the claims folder and give a medical opinion as to the 
etiology of all currently diagnosed heart disorders, 
including whether or not they are related to the veteran's 
service-connected hypertension.  

At a VA cardiovascular examination in May 2002, the doctor 
reported diagnoses of hypertension; history of Mobitz Type II 
AV block, followed with a pacemaker implant DDR type; history 
of "myocardial infarction;" history of alcoholism; and 
tobacco abuse.  The examiner commented that there was a 
history of a Mobitz type II AV block which was followed by 
implantation of a pacemaker and that, at present, the veteran 
had normal sinus rhythm and was not using his pacemaker.  The 
examiner noted that it was possible that the AV conduction 
defect could have been temporary or paroxysmal in nature and 
that the etiology of such disorder was difficult to determine 
and that the possibility of alcoholic effect and other 
metabolic effect could not be ruled out.  It was further 
reported that there was a history of a "myocardial 
infarction," but that such was not well documented and that 
the coronary arteries were normal on the last cardiac 
catheterization.  

The Board observes that the examiner did not address whether 
any current heart disorders are related to the veteran's 
service-connected hypertension.  Additionally, recent VA 
treatment records refer to heart disorders such as 
cardiomyopathy, coronary artery disease, coronary 
atherosclerosis, and arteriosclerotic heart disease.  The 
examiner did not specifically address any of such purported 
heart disorders other than to note that the veteran's 
coronary arteries were normal on a prior cardiac 
catheterization.  In the judgment of the Board, the claim 
must again be remanded for the examiner to review the claims 
folder and to provide a more complete medical opinion.  38 
C.F.R. § 4.2 (2002); Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since August 2000 for heart 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.  Thereafter the RO should make 
arrangements for the claims folder to be 
forwarded to the examiner who conducted 
the May 2002 VA cardiovascular examination 
and have him review the record and 
indicate that such has been accomplished.  
The examiner should identify all currently 
existing heart disorders and should 
specifically indicate whether or not the 
veteran has hypertensive heart disease and 
arteriosclerotic heart disease.  Based on 
a review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of all currently diagnosed heart 
disorders, including the relationship, if 
any, between all such disorders and the 
veteran's service.  The examiner should 
also specifically opine as to whether or 
not any current heart disorder was caused 
by or permanently worsened by the 
veteran's service-connected hypertension.  
In the event that the original examiner is 
not available, the claims folder should be 
submitted to another VA doctor for review 
and the medical opinion.  

3.  The RO should assure that there has 
been compliance with the notice and duty 
to assist provisions of the law.  The RO 
should then review the claim for service 
connection (including secondary service 
connection) for a heart disorder.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


